



Exhibit 10.38


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made as of the 31st day of October,
2017, between Novelion Services USA, Inc., a Delaware corporation (the
“Company”), and Jeffrey Hackman (the “Executive”).


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on or before November 1, 2017 (the
“Commencement Date”) on the terms contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Employment.


(a)Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, commencing as of the Commencement Date and continuing
on an at-will basis until terminated by either party in accordance with the
provisions of Section 3 (“Term”).


(b)Position and Duties. During the Term, the Executive shall serve as the
Executive Vice President, Chief Operating Office (“COO”), reporting to the
Company’s Chief Executive Officer (“CEO). Pursuant to the Master Service
Agreement between the Company and Novelion Therapeutics, Inc. (“Novelion”) dated
November 29, 2016 (the “Service Agreement”), Executive may also be required, on
behalf of the Company, to perform services to Novelion and its other Affiliates,
including holding an office in Novelion. As of the Effective Date, these
services shall include serving as COO of Novelion, and such other duties
consistent with the Service Agreement as may be assigned and/or prescribed from
time to time by the CEO, the Board of Directors of the Company (the “Board”) or
its designee, or by the Board of Directors of Novelion (the “Novelion Board”)
pursuant to the Service Agreement, provided that such duties are consistent with
the Executive’s position or other positions that he may hold from time to time.
The Executive will comply with the policies of the Company and Aegerion. For
certainty, at all times Executive will be an employee of the Company and not an
employee of Novelion, and when Executive provides services to Novelion he will
be doing so as an employee of the Company performing contracted management
services as provided to Novelion under the Service Agreement. For the purpose of
this Agreement, “Affiliate” with reference to the Company and Novelion, shall
have the meaning given to it in the Delaware General Corporation Law as of the
date of this Agreement and, for certainty includes, without limitation, Novelion
and Aegerion Pharmaceuticals, Inc. (“Aegerion”) and any other current or future
Affiliates of the Company.


(c)Performance. Executive shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any of its Affiliates, (y) interferes with the proper and efficient
performance of Executive’s duties for the Company or any of its Affiliates, or
(z) interferes with Executive’s exercise of judgment in the Company’s or any of
its Affiliates’ best interests. Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
Novelion Board, as a member of the boards of directors or advisory boards (or
their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing Executive’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Executive so as not to interfere, individually or
in the aggregate, with the performance of Executive’s duties and
responsibilities hereunder. Executive represents that he has provided the
Company with a comprehensive list of all outside professional activities with
which he is currently involved or reasonably expects to become involved. In the
event that, during his employment by the Company, the Executive desires to
engage in other outside professional activities, not included on such list,
Executive will first seek written approval from the Novelion CEO and such
approval shall not be unreasonably withheld.


2.Compensation and Related Matters.


(a)Base Salary. During the Term, the Executive’s initial annual base salary
shall be $480,000. The base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives. All
payments in this Agreement are on a gross, pre-tax basis and shall be subject to
all applicable federal, state and local, and if applicable Canadian federal and
provincial, withholding, payroll and other taxes required by law. Executive’s
Base Salary will be subject to increase by the Board following approval by the
Novelion Board of an increase in the Base Salary.







--------------------------------------------------------------------------------





(b)Target Bonus. Beginning January 1, 2018, the Executive shall be eligible to
earn an annual target bonus, based upon the level of achievement of the
Executive, and Novelion and the Company against his/their corporate goals and
milestones, as determined by the Board in its sole discretion (“Target Bonus”).
The Target Bonus, if any, shall be paid no later than March 15 of the calendar
year following the year in which it is earned. The Executive’s Target Bonus
shall be 45% percent of his Base Salary. To earn a Target Bonus, the Executive
must be employed by the Company on the day such Target Bonus is paid.
(c)Stock Options/Equity Grants. Subject to approval by the Compensation
Committee of the Novelion Board, the Company will grant Executive: (i) an option
(the “Option Award”) to purchase 135,000 shares of the Company’s common shares
(the “Common Shares”); (ii) an award of 50,000 restricted stock units (the “RSU
Award”); and (iii) an award of 92,500 restricted stock units (the “Additional
RSU Award”). Each of these awards will have a grant date of Executive’s
Commencement Date, will be subject to vesting and will be issued pursuant to,
and subject to, the terms of the Amended and Restated Novelion 2017 Equity
Incentive Plan (or a successor plan, if any) and subject to the terms of
agreements thereunder (collectively the “Equity Documents”). The Option Award
shall have an exercise price equal to the fair market value of the Common Stock
on the grant date. The vesting schedule for the Option Award will be the vesting
schedule outlined in the Equity Documents for the Option Awards (i.e., the
option to purchase 135,000 shares will vest in three (3) equal installments on
the first three (3) anniversaries of the grant date. The vesting schedule for
the RSU Award will be the vesting schedule outlined in the Equity Documents for
the RSU Award (i.e., the RSU Award will vest in three (3) equal installments on
the first three (3) anniversaries of the grant date. The vesting schedule for
the Additional RSU Award will be the vesting schedule outlined in the Equity
Documents for the Additional RSU Award (i.e., the Additional RSU Award will vest
in full on the first anniversary of the grant date). The full terms and
conditions related to these option grants shall be set forth in the Equity
Documents and to the extent that there is any inconsistency between this
Agreement and the Equity Documents, the Equity Documents shall control. Because
the Commencement Date will be after October 1, 2017, the Executive will not be
eligible to receive equity awards as part of the 2017 performance review cycle.


The Executive will be also entitled to participate in those equity incentive
plans and programs provided from time to time to the Executive by Novelion on
the terms and conditions for such participation as established and changed from
time to time by Novelion in its sole discretion. Section 5 of this Agreement
contains terms and conditions covering the acceleration of such equity awards
upon the occurrence of certain events. To the extent that there is any
inconsistency between the applicable terms of Section 5 of this Agreement and
the Equity Documents, this Agreement shall control.


The Executive is subject to, and will abide by, Novelion’s Insider Trading
Policy, as amended by the Novelion Board from time to time, and is required to
file insider reports disclosing the grant or exercise of any options and
restricted stock units as well as the acquisition and sale of any shares in the
Company. The Executive will comply with pre-approval, notification and other
internal procedures set forth in Novelion’s Insider Trading Policy or as
otherwise established by Novelion and communicated to the Executive. The
Executive will also abide by the share ownership guidelines of Novelion as may
be established and amended by the Novelion Board from time to time.


(d)Annual Tax and Financial Planning Reimbursements. During the Term, for as
long as Executive continues to provide management services on behalf of the
Company in Canada, Executive will be entitled to annual reimbursement up to a
maximum of USD $5,000 for his reasonable expenses for independent tax
consultation regarding the Canadian tax implications of Executive’s work on
behalf of the Company in Canada and/or preparation of Executive’s Canadian tax
return.


(e)Forfeiture and Recoupment of Incentive-based Compensation. The Target Bonus
and any equity awards that Executive receives in accordance with Section 4(b),
Section 5 and Section 2(c) of this Agreement are subject to Aegerion’s Policy on
the Executive Financial Recoupment Program, as may be amended by Aegerion from
time to time in its sole discretion. The Policy on Executive Financial
Recoupment Program provides for forfeiture and recoupment of an amount
equivalent to up to three years of incentive-based compensation upon the
occurrence of certain triggering events.


(f)Executive Benefits and Vacation. During the Term, Executive shall be eligible
to participate in health insurance and other benefits provided generally to
similarly situated employees of the Company, subject to the terms and conditions
of the applicable benefit plans (which shall govern). Executive also shall be
eligible for the same number of holidays and vacation days as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company policy as in effect from time to
time. Nothing contained herein shall be construed to limit the Company’s ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.


(g)Reimbursement of Business Expenses. During the Term of Employment, the
Company shall pay (or promptly reimburse Executive) for documented,
out-of-pocket expenses reasonably incurred by Executive in the course of
performing his duties and responsibilities hereunder, which are consistent with
the Company’s policies in effect from time to time





--------------------------------------------------------------------------------





with respect to business expenses, subject to the Company’s requirements with
respect to reporting of such expenses; provided that, the terms of the
Expatriate Assignment Letter shall govern the payment or reimbursement of
expenses incurred in connection with any Expatriate Assignment.


3.Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:


(a)Death. The Executive’s employment hereunder shall terminate upon his death.


(b)Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 90 consecutive days, or 180 days (which need not
be consecutive) in any 12-month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 3(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.


(c)Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) a material and willful misrepresentation by
the Executive to the CEO or the Board regarding a matter of material importance
to the Company; (iii) the commission by the Executive of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if he were retained in his position; (iv) continued non-performance
by the Executive of his duties hereunder (other than by reason of the
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the CEO; (v) a breach by the Executive of any of the provisions contained
in Section 7 of this Agreement; (vi) a material violation by the Executive of
the Company’s written employment policies; or (vii) failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation.


(d)Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.


(e)Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.







--------------------------------------------------------------------------------





(f)Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.


(g)Date of Termination. “Date of Termination” shall mean: (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Company for Cause under Section 3(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company under Section 3(d), the date on which a Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive under Section
3(e) without Good Reason, 30 days after the date on which a Notice of
Termination is given, and (v) if the Executive’s employment is terminated by the
Executive under Section 3(e) with Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period. Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.


4.Compensation Upon Termination.


(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(d) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).


(b)Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination, the Company shall make the following
payments to the Executive (“Severance Pay”):


(i)the Company shall continue the Executive’s Base Salary for 12 months
following the Date of Termination (“Severance Pay Period”). In addition, if the
Board determines that the Executive is eligible for a Target Bonus for the year
during which his employment terminates, the Executive shall be paid his Target
Bonus for the year of termination, prorated for the portion of the year during
which the Executive was employed; and


(ii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall continue to contribute its regular share of
the premium for the Executive’s group health coverage, during the Severance Pay
Period, provided that the Executive continues to be eligible for such COBRA
continuation coverage; and


(iii)the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).


5.Change in Control Payments. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 18
months after the occurrence of the first





--------------------------------------------------------------------------------





event constituting a Change in Control. These provisions shall terminate and be
of no further force or effect beginning 18 months after the occurrence of a
Change in Control.


(a)Change in Control. During the Term, if within 18 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,


(i)the Company shall continue the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher, for 12 months following the Date of Termination and pay Executive his
Target Bonus for the year in which the Date of Termination occurs, pro-rated
based on the number of days Executive is employed by the Company in the year of
the Date of Termination); and


(ii)notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
held by the Executive shall immediately accelerate and become fully exercisable
or nonforfeitable as of the Date of Termination; and


(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and


(iv)The amounts payable under this Section 5(a) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.


(b)Modified Economic Cutback Following a Sale Event. Notwithstanding any other
provision in this Agreement, if it is determined that any payments made to the
Executive pursuant to this Agreement in relation to a Change in Control,
including without limitation a payment made pursuant to Section 5(a) of this
Agreement (the “Change in Control Payments”), are or will be subject to excise
tax under Section 4999 of the Code and the deduction of the excise tax payable
will result in less net income to the Executive after regular tax withholdings
are deducted than the net income the Executive would have received if the Change
in Control Payments were the highest amount that could be paid to the Executive
without incurring such excise tax, then, at the sole discretion of the
Executive, the Change in Control Payments made pursuant to this Agreement may be
reduced to the amount that would not cause any excise taxes to be payable by
Executive.


(c)Compliance with Post-Employment Obligations. Notwithstanding anything in this
Agreement to the contrary, the Executive’s eligibility for the Severance Pay
pursuant to Section 4(b) and the Change in Control Payments pursuant to Section
5 shall cease if the Executive engages in any conduct in violation of Section
7(a) of this Agreement.


(d)Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:


“Change in Control” shall mean any of the following:


(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or


(ii)the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or







--------------------------------------------------------------------------------





(iii)the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).


6.Section 409A.


(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.


(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.


(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).


(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.


(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.







--------------------------------------------------------------------------------





7.Miscellaneous Provisions.


(a)Confidentiality, Assignment of Intellectual Property and Non-Competition
Agreement. The Executive acknowledges and agrees that his employment with the
Company is subject to his execution of, and compliance with, a Confidentiality,
Assignment of Intellectual Property and Non-Competition Agreement, which the
Executive shall execute contemporaneously with this Agreement.


(b)Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.


(c)Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out‑of‑pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(f).


(d)Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment, and
social insurance taxes, as shall be required by law in any applicable
jurisdiction. Executive acknowledges and represents that the Company has not
provided any tax advice to him in connection with this Agreement and that
Executive has been advised by the Company to seek tax advice from Executive’s
own tax advisors regarding this Agreement and payments that may be made to him
or her pursuant to this Agreement, including specifically, the application of
the provisions of Section 409A of the Code to such payments. The Company shall
have no liability to Executive or to any other person if any of the provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A but that do not satisfy an exemption from, or the conditions of,
that section.


8.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.


9.Working in Canada.


(a)Right to Work in Canada. Executive shall cooperate with the Company to seek,
obtain, and maintain the right to work in Canada to provide services on behalf
of the Company to Novelion and its Canadian Affiliates. The Company shall pay
the reasonable costs associated with Executive obtaining a permit to work in
Canada.


(b)Travel to Canada. Executive acknowledges that travel will be required in
connection with his employment, including travel on a regular basis to such
locations in Canada that is required or desirable for the Company to provide





--------------------------------------------------------------------------------





its management services to Novelion and its Canadian Affiliates, including
making visits to Canada as are necessary to make decisions related to the
Company’s business and to manage the Company’s business, including attending at
Board meetings.


(c)Canadian Employment Standards. This provision applies only if and to the
extent that the employment laws of Canada apply to Executive’s employment. If
the minimum standards in the British Columbia Employment Standards Act or
Ontario Employment Standards Act, 2000, or any other applicable employment
standards legislation, as they exist from time to time, are more favorable to
Executive in any respect than provided for in this Agreement, including but not
limited to the provisions in respect of termination, the provisions of the
applicable Employment Standards Act or legislation shall apply.


(d)Tax Equalization.


(i)As Executive will be subject to income tax and social security obligations
arising from his services performed in Canada on behalf of the Company, the
Company is prepared to address the overall tax and social security burden that
Executive experiences with the intention that Executive’s total tax and social
security burden while working in both the United States and Canada will be equal
to what his tax and social security burden would have been had he remained
working solely in Massachusetts. The Company will provide Executive with tax
equalization in connection with all income tax and social security liabilities
arising from the performance of his employment duties within Canada. The Company
intends that the income taxes and social security levies payable by Executive on
all taxable employment income and related benefits, as prescribed by the
applicable tax and social security laws, should be no better or worse than the
personal taxes and social security levies Executive would have been required to
pay on such amounts if his employment duties had been performed solely in the
state of Massachusetts. Where Executive’s annual tax and social security
obligation yields a higher total obligation than if his employment duties were
solely performed in the state of Massachusetts, the Company will reimburse him
or her for the difference. Where Executive’s annual tax and social security
obligations yields a lower total tax and social security impact than if his
employment duties were solely performed in the state of Massachusetts, Executive
will reimburse the Company for the difference.


(ii)Executive shall provide all information necessary for the preparation of a
tax equalization calculation.


(iii)The Company shall pay all reasonable costs and professional fees related to
calculating this equalization payment, and reserves the discretion to establish
the process and criteria for determining the tax equalization calculation. For
clarity, the tax equalization payments described in this Section 9(d) will not
take into consideration or apply to any taxable income from sources other than
Executive’s employment with the Company, and Executive will remain responsible
for all income taxes arising from his personal income.


(iv)If Executive establishes his primary residence in Canada, the Company’s
obligations under this Section 9(d) shall cease, provided that there shall be a
pro-rated adjustment for any partial year.


(v)If Executive’s employment is terminated for any of the reasons described
under Section 4 hereof, then between January 1 and July 31 of the calendar year
following the calendar year in which such termination occurs, the Company shall
pay Executive any remaining tax equalization payments owed in accordance with
this Section 9(d) or, in the event that the reconciliation results in Executive
owing money to the Company, Executive shall make such payment to the Company.


10.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.


11.Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.


12.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.


13.Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).







--------------------------------------------------------------------------------





14.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


15.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.


16.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


17.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.


18.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


19.Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.


20.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.


21.Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.


22.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.


IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written (“Effective Date”).




NOVELION SERVICES USA, INC.


By:    /s/ Linda Buono
Its: Senior Vice President, Human Resources
        
JEFFREY HACKMAN


/s/ Jeffrey Hackman
    





